IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MICHAEL SANTANA,                         : No. 147 MM 2017
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE AND                 :
ATTORNEY GENERAL JOSH SHAPIRO,           :
                                         :
                   Respondents           :


                                    ORDER



PER CURIAM

      AND NOW, this 16th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.